Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 11,
2019.




                                In The

                 Fourteenth Court of Appeals

                         NO. 14-17-00558-CV


 MIKE HALL CHEVROLET, INC. D/B/A AUTONATION CHEVROLET
    HIGHWAY 6 F/K/A CHAMPION CHEVROLET HIGHWAY 6,
AUTONATION, INC., AUTONATION ENTERPRISES, INCORPORATED,
 A DEALERSHIP HOLDING COMPANY, AND AUTO HOLDING LLC
       F/K/A AUTO HOLDING CORPORATION, Appellants

                                  V.

 ALEXANDRA DEIKE, F/K/A ALEJANDRA VALDEZ, INDIVIDUALLY
  AND ON BEHALF OF THE ESTATE OF ROSA ELVIA GUERRERO,
DECEASED, ARIANA DOMINGUEZ, INDIVIDUALLY AND ON BEHALF
 OF THE ESTATE OF RUBEN DOMINGUEZ, DECEASED, GREGORIO
ARMANDO DOMINGUEZ, EILEEN MEJIA, ANDREA ZERTUCHE, JOSE
      GUERRERO, EDUWIGES GUERRERO, DONALD CLARK,
INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE ESTATE
  OF LINDA ANN HARTON CLARK, DECEASED, JENNIFER CLARK
                AND JOANNA CLARK, Appellees
                    On Appeal from the Probate Court No. 2
                            Harris County, Texas
                      Trial Court Cause No. 388367-401


                          MEMORANDUM OPINION

      This is an appeal from an order signed July 12, 2017. On December 18, 2018,
the en banc court abated this appeal to allow the parties to execute settlement
agreements and deliver settlement funds. On April 4, 2019, the parties filed a joint
motion to dismiss the appeal. See Tex. R. App. P. 42.1. The appeal is reinstated and
the motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

En banc Court consists of Chief Justice Frost and Justices Christopher, Wise, Jewell,
Bourliot, Zimmerer, Spain, Hassan, and Poissant.




                                          2